FILED
                            NOT FOR PUBLICATION                             APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50535

               Plaintiff - Appellee,              No. 2:08-cr-00713-DSF

  v.
                                                 MEMORANDUM *
RAFAEL VILLAREAL, a.k.a. Rafi,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Rafael Villareal appeals from the district court’s judgment and challenges

the 145-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute and possess with intent to distribute methamphetamine, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738

(1967), Villareal’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Villareal the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Villareal waived his right to appeal his sentence, with the exception of some

of the conditions of supervised release. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to any of the conditions of supervised release that are outside the scope

of the appeal waiver. We therefore affirm those conditions. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    11-50535